Case 3:17-Cv-01814-RDI\/| Document 55 Filed 01/10/19 Page 1 of 1

lN THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

COMMONWEALTH OF
PENNSYLVAN|A,

Plaintiff, :

v. : 3:17-CV-1814
(JUDGE MAR|AN|)

NAVIENT CORPORAT|ON, et al.,

Defendants.

ORDER

AND NOW, THlS M DAY OF JANUARY, 2019, upon receipt of Plaintist
letter advising the Court of a discovery dispute (Doc. 46), and Defendants' letter in response
(Doc. 52), lT |S HEREBY ORDERED THAT a conference call in the above-captioned
matter shall be held on Friday, February1, 2019, at 3:00 p.m. Counsel for Plaintiff is

responsible for arranging the call to (570) 207-5750 and all parties should be ready to

proceed before the undersigned is contacted

 

bentmanani
nited States District Judge

 

 

